DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims
	Claims 29-40, 42 and 44-53 are pending in the application.  Claims 1-28, 41 and 43 are cancelled.  
Priority
	This application is a continuation of U.S. Patent Application No. 15/068,452, filed 03/11/2016, which is a continuation of U.S. Patent Application No.14/038675, filed 09/26/2013 (now abandoned}, which is a continuation of U.S. Patent Application No. 13/358451, filed 01/25/2012, which is a continuation of U.S. Patent Application No. 12/606923, filed 10/27/2009, which asserts priority benefit of U.S. Provisional Patent Application No. 61/1975835, filed 10/28/2008.
Although applicant's claim for the benefit of a prior-filed provisional application under 35 U.S.C. 119(e) is acknowledged, applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, U.S. Provisional Patent Application No. 61/197,585, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. It appears that the provisional application fails to provide adequate support for the claimed subject matter with all the requirements of claim 29.  Hence, the benefit of the priority document filing date for claim 29 is denied, and it appears the earliest possible effective filing date for claim 29 is the filing date of previously filed non-provisional application 12/606,923, filed Oct 27, 2009.  If applicant believes that the claimed subject matter is adequately described by application 61/197,585 in the manner provided by the first paragraph of 35 U.S.C. 112, applicant is 
Additionally, claim 49 is not supported by the disclosure of any of the prior-filed documentation.  Accordingly, the claimed filing date of October 28, 2008 for claim 49 is denied.  The earliest possible effective filing date for claim 49 is the filing date of the current application, September 10, 2018.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 49 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   This rejection is maintained.
Claim 49 recites a composition comprising the tocotrienol quinone and a solvent selected from the group consisting of toluene; n-heptane; isopropyl acetate; mixtures of n-heptane and isopropyl acetate; hexanes, heptanes, pentanes, petroleum ether, or mixtures thereof, acetonitrile; heptane; water; tert-butyl methyl ether; and 3-methylbutanol.  Other than the quinone as a composition with a solvent selected from isopropylacetate, n-heptanes, and a mixture thereof, the original disclosure does not support a composition of the quinone with any of the other recited solvents.  Therefore, the claim contains 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 49 is rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by SHRADER (Bioorganic & Medicinal Chemistry Letters 2011 21:3693-3698; cited previously). This rejection is maintained.
Shrader discloses the compound, α-tocotrienol quinone (aka ATQ3) of the following structure and characteristics (Scheme 1 p. 3695) as a composition with n-heptane.  The accompanying elemental analysis clearly demonstrates that the compound is at least 90% pure, meeting the limitations of the claim.

    PNG
    media_image1.png
    188
    333
    media_image1.png
    Greyscale
.
Allowable Subject Matter
Claims 29-40, 42 and 44-48 and 50-53 are allowed.


Response to Arguments
Applicant's arguments filed 08/19/2021 with regard to rejection of claim 49 under 35 U.S.C. 112(a) have been fully considered but they are not persuasive.
Applicants contend that the solvents “hexanes, heptanes, pentanes, petroleum ether, or mixtures thereof are introduced into the composition in [0090] of the application as filed.
Paragraph [0090] is reproduced below as follows:

    PNG
    media_image2.png
    634
    600
    media_image2.png
    Greyscale

There is no mention of any composition comprising 2-((6E,10E)-3R-hydroxy-3,7,11,15-
	Applicants further contend that the solvent “acetonitrile” is also introduced in [0090] and in addition in the Example of the application as filed.  First, regarding the solvent “acetonitrile” being present in a composition along with 2-((6E,10E)-3R-hydroxy-3,7,11,15-tetramethylhexadeca-6,10,14-trienyl)-3,5,6-trimethylcyclohexa-2,5-diene-1,4-dione in [0090], there is no mention of any composition comprising 2-((6E,10E)-3R-hydroxy-3,7,11,15-tetramethylhexadeca-6,10,14-trienyl)-3,5,6-trimethylcyclohexa-2,5-diene-1,4-dione in [0090].  Second, the Example (see [0103] - [0104]) does not mention acetonitrile at all, and certainly no mention is made of acetonitrile in a composition along with 2-((6E,10E)-3R-hydroxy-3,7,11,15-tetramethylhexadeca-6,10,14-trienyl)-3,5,6-trimethylcyclohexa-2,5-diene-1,4-dione.
	Applicants argue that the solvents “tert-butyl methyl ether, and 3-methylbutanol” are introduced in the Example of the application as filed.  
	In analogy with the rebuttal to the arguments above regarding the solvent “acetonitrile”, it is asserted that description of a composition with either of these solvents along with 2-((6E,10E)-3R-hydroxy-3,7,11,15-tetramethylhexadeca-6,10,14-trienyl)-3,5,6-trimethylcyclohexa-2,5-diene-1,4-dione is not present in the indicated Example.
	Accordingly, and for these reasons, the rejection of claim 49 is maintained as set forth above.
Applicant's arguments filed 08/19/2021 with regard to rejection of claim 49 under 35 U.S.C. 101(a)(1) have been fully considered but they are not persuasive.
Applicants argue as follows at p. 8 of REMARKS of 08/19/2021:

    PNG
    media_image3.png
    303
    629
    media_image3.png
    Greyscale
.

		
    PNG
    media_image4.png
    901
    534
    media_image4.png
    Greyscale

In addition, Shrader makes no mention of any isomeric scrambling at step d.

	Accordingly, for these reasons, the rejection of claim 49 is maintained as set forth above.
Allowable Subject Matter
Claims 29-40, 42 and 44-48 and 50-53 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/JOHN M MAURO/Primary Examiner, Art Unit 1625